Mr. Justice Johnson
delivered the opinion of thó court.
After duly weighing the evidence in these cases a majority of the court are of opinion that the vessel and cargo must be adjudged to the owners, officers, and crew of the capturing privateer. Independently of the act of landing the entire crews of the captured vessels, there was nothing in the case which necessarily led to suspicion. And this is explained on a ground that is very plausible, to wit, that having a course to run which swarmed with enemy’s vessels, their intention was to personate the original crew, and pass off the prizes on the approach of an enemy, under their original character. It is. not at all impossible that nothing hut this ruse de guerre may have been in contemplation of the crew. There is, indeed, something in it peculiarly characteristic, when we consider the spirit of adventure, and great mental resources which distinguish, the people of whom the crew was composed. It is to *177be regretted that this talent for enterprise had not been always more happily applied than it was in the. adventure of the Jahnstoff and Bothnea. These vessels had both been employed in transporting pi\, visions from New Haven to Halifax, and were now returning with cargoes of dry goods to be smuggled into the United States in the vicinity of the same place. The documentary evidence shows an intimate correspondence between the shippers at Halifax and some persons resident in the United States. But who they were must remain unknown, as the merchants in Halifax have, in their examination, refused to betray them. That the .voyages of these vessels was loaded with infamy no one pretends to deny. The reasoning of the courts below .is unanswerable on this point. But the majoiity of this court are of opinion that the evidence is nbt sufficient to fasten on the captors á participation in the fraud. The whole may have been, for aught wé know, a combination of machinery, the result of the most consummate art. It is certainly true that, in one view of the case, every thing may be attributed to artifice, in another to natural conduct. Scarcely a feature of it may not be indifferently pronounced the lineament of guilt or innocence. In such a case a court of justice has no alternative. It must pronounce in' favour of innocence.
The decrees below will, therefore, be reversed, and the vessels and cargoes adjudged to the captors.
Mr. Justice Story gave no opinion.
Sentence reversed.